DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 1/12/2021.

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims 1-6 and 9-10 filed 1/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See section 9 below.

Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 - 16 are pending.
Claims 1 – 6 and 8 – 10 are rejected.
Claims 1 and 3 – 4 are amended.
Claims 7 and 11 – 16 are canceled.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Agirbas (US 8,763,800 B2) in view of Focke (US 6,311,834 B1), hereinafter referred to as Focke ‘834.

Regarding claim 1, Agirbas teaches a method of manufacturing a hinge lid pack for containing loose elongated smoking articles (See at least Fig 3), the method comprising: 
(See Fig 3 for the box) and a lid (See Fig 3, #8) from a laminar blank (See Fig 1, #1 and #8 illustrating the box and lid made from a laminar blank) connected to the box (See Fig 3 illustrating the lid connected to the box) about a hinge line extending across a back wall of the pack (See Fig 5 illustrating the lid connected to the back wall of the pack), the box having a front wall (See Fig 5, #1 for front wall), a left side wall (See Fig 5 {not specifically illustrated}), a right side wall (See Fig 5, #44), a back wall (See Fig 5 {not specifically illustrated}), and a bottom wall (See Fig 5 {not specifically illustrated}), and the lid having a lid top wall (See Fig 5, top of #8 not shown), a lid left side wall (See Fig 5, left side of #8 not shown), a lid right side wall (See Fig 5, right side of #8 shown), and a lid back wall (See Fig 5, back of #8 not shown); 
forming an inner frame from a folded blank (See Fig 4 illustrating an inner frame {#32/#33} formed from a folded blank {blank folded in Fig 5}. It is recognized that the identified "folded blank" is attached to the "laminar blank" of the box comprising a lid {#1/#2/#8}. The identified blanks for the box and the inner frame are illustrated as not distinct blanks, though a broadest reasonable interpretation does not require this particular limitation; as the “folded blank” of the box and the “laminar blank” of the inner frame is interpreted as the same “blank”. See Examiner’s Note below) having a left side panel, a front panel and a right side panel (See Fig 5 illustrating the portions of the identified inner frame having a left side panel {#31}, a front panel {front portion connected to #32}, and a right side panel {portion opposite #32}), wherein the front panel includes a fold line configured to allow at least one of the left or right side panels and a portion of the front panel of the inner frame to fold inward creating an inner cavity between the inner frame and the box of (See Fig 5 illustrating that a portion of the inner frame is folded inward to create an inner cavity {#5; hollow space}); and 
gluing at least a portion of the inner frame to the front wall of the box of the hinge lid pack (See col 5, lines 18-21 describing that a portion of the inner frame can be glued to the box).
	Agirbas does not specifically teach wherein the front panel includes a perforation line. Emphasis added.
	Focke ‘834 teaches a fold line as a perforation line (See Fig 12, #70/#71. See further at least col 6, lines 6-8).
	Both Agirbas and Focke ‘834 teach a line of weakness in a folded member along which said member is folded. While Agirbas teaches a line of weakness as a fold line (Agirbas, see lines in Fig 4, surrounding #33), Focke 834’ teaches lines of weakness as perforation lines (Focke ‘834, see perforation lines in Fig 12, and col 6, lines 6-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agirbas to incorporate the teachings of Focke ‘834 to include the use of a perforation line with the motivation of providing a means to fold the inner frame. One of ordinary skill in the art would recognize that the use of perforation lines in lieu of fold lines would require only a simple substitution, and would yield the predictable result of having a fold line comprising a perforation line.

EXAMINER’S NOTE: As identified in the rejection of claim 1 above, Agirbas teaches that the box and inner frame are formed from a blank that is not formed of two distinct members. Though it is deemed for the current purposes of rejection that this particular limitation is not specifically 

Regarding claim 2, Agirbas and Focke ‘834 teach all of the elements described above. Agirbas further teaches the method of claim 1, comprising: gluing one or more of the side panels of the inner frame to at least one of the side walls of the box (See col 5, lines 18-21 describing that a portion of the inner frame can be glued to the box).

Regarding claim 5, Agirbas teaches the method of claim 1, comprising: forming a fold line in at least one of the side panels of the inner frame (See Fig 4 illustrating that a plurality of fold lines are formed in the side panel); and folding the at least one side panel of the inner frame inward along the fold line in the at least one side panel to create the inner cavity (See Fig 5 illustrating that a portion of the inner frame is folded inward along a fold line to create an inner cavity {#5; hollow space}).
	Agirbas does not specifically teach a perforation line.
	Focke ‘834 teaches a fold line as a perforation line (See Fig 12, #70/#71. See further at least col 6, lines 6-8).
Both Agirbas and Focke ‘834 teach a line of weakness in a folded member along which said member is folded. While Agirbas teaches a line of weakness as a fold line (Agirbas, see lines in Fig 4, surrounding #33), Focke 834’ teaches lines of weakness as perforation lines (Focke ‘834, see perforation lines in Fig 12, and col 6, lines 6-8). Therefore, it would have been 

Regarding claim 6, Agirbas and Focke ‘834 teach all of the elements described above. Agirbas further teaches the method of claim 5, comprising: forming a retention cut along the perforation line in at least one of the side panels of the inner frame, and wherein the retention cut extends outward and creates friction to help retain the lid of the hinge lid pack in a closed position (See Fig 5, #7 illustrating the identified retention cut that extends outward. See further at least col 4, lines 61-67 describing the retention cut).
	
Claims 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agirbas in view of Focke ‘834, in further view of Evers (US 5,236,084) and in further view of Focke (US 5,896,984), herein after referred to as Focke ‘984.

Regarding claim 3, Agirbas and Focke ‘834 teach all of the elements described above. However, neither reference specifically teaches the method of claim 1, comprising: gluing at least one of the side panels of the inner frame to at least one of the side walls of the box with a glue dot, and wherein the glue dot between the at least one of the side panels of the inner frame and the at least one of the side walls of the box can be broken to allow the at least one side panel of the inner frame to fold inward.
(See Fig 4 illustrating that the side panels of the inner frame {#54} are glued to the box side walls {#22 and #24}. See further at least col 2, lines 40-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agirbas and Focke ‘834 to incorporate the teachings of Evers to include gluing a portion of the inner frame to the package box with the motivation of providing a method to attach an inner frame to a box that will keep the box from become unfolded.
However, it may be argued that Evers does not specifically teach a glue dot.
Focke ‘984 teaches a glue dot (See Fig 6, #47 illustrating the use of glue dots to glue parts of an inner frame to a box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evers to incorporate the teachings of Focke ‘984 to include the use of glue dots with the motivation of providing a means to use glue dots as the means to glue the inner frame to the box. One of ordinary skill in the art would recognize the use of glue dots is a well-known method of gluing, as demonstrated in the art.

Regarding claim 4, Agirbas and Focke ‘834 teach all of the elements described above. However, neither reference specifically the method of claim 1, wherein the gluing at least a 
	Evers teaches the method of claim 1, wherein the gluing at least a portion of the inner frame to the front wall of the box of the hinge lid pack comprises: gluing the front panel of the inner frame to front wall of the box, which does not fold inward (See Fig 4 illustrating that the side panels of the inner frame {#54} are glued to the box side walls {#22 and #24}. See further at least col 2, lines 40-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agirbas and Focke ‘834 to incorporate the teachings of Evers to include gluing a portion of the inner frame to the package box with the motivation of providing a method to attach an inner frame to a box that will keep the box from become unfolded.

Regarding claim 8, Agirbas and Focke ‘834 teach all of the elements described above. However, neither reference specifically teaches the method of claim 1, comprising: gluing at least one of the side panels of the inner frame to at least one of the side walls of the box with a glue dot, and wherein the glue dot between the at least one side panels of the inner frame and the at least one of the side walls of the box can be broken to allow the at least one side panel of the inner frame to fold inward.
	Evers teaches the method of claim 1, comprising: gluing at least one of the side panels of the inner frame to at least one of the side walls of the box with a glue dot, and wherein the glue dot between the at least one side panels of the inner frame and the at least one of the side walls of the box can be broken to allow the at least one side panel of the inner frame to fold inward (See Fig 4 illustrating that the side panels of the inner frame {#54} are glued to the box side walls {#22 and #24}. See further at least col 2, lines 40-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agirbas and Focke ‘834 to incorporate the teachings of Evers to include gluing a portion of the inner frame to the package box with the motivation of providing a method to attach an inner frame to a box that will keep the box from become unfolded.
However, it may be argued that Evers does not specifically teach a glue dot.
Focke ‘984 teaches a glue dot (See Fig 6, #47 illustrating the use of glue dots to glue parts of an inner frame to a box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evers to incorporate the teachings of Focke ‘984 to include the use of glue dots with the motivation of providing a means to use glue dots as the means to glue the inner frame to the box. One of ordinary skill in the art would recognize the use of glue dots is a well-known method of gluing, as demonstrated in the art.

Regarding claim 9, Agirbas and Focke ‘834 teach all of the elements described above. It may be argued that Agirbas teaches the use of a pack to fill with cigarettes, as demonstrated by the title, abstract, and throughout the specification.
However, it is recognized that an argument may be made that neither reference specifically teaches the method of claim 1, comprising: filling the box of the hinge lid pack with a plurality of elongated smoking articles.
(See Fig 7, illustrating the filling of a formed box with elongated smoking articles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agirbas and Focke ‘834 to incorporate the teachings of Evers to include filling the package with cigarettes with the motivation of providing a method to form a box that can hold the cigarettes.

Regarding claim 10, Agirbas, Focke ‘834, Evers, and Focke ‘984 teach all of the elements described above. Agirbas further teaches the method of claim 9, comprising: removing at least a portion of the plurality of elongated smoking articles from the hinge lid pack; and folding at least one of the side panels of the inner frame inward to create the inner cavity within the box of the hinge lid pack (See Fig 5 illustrating that a portion of the inner frame is folded inward to create an inner cavity {#5; hollow space} when a number of cigarettes have been removed from the package).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731